Dismiss and Opinion Filed July 15, 2013.




                                          In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas

                                    No. 05-13-00654-CV

                             INWENCO USA, INC., Appellant
                                       V.
                               WENZHOLD L.P., Appellee

                     On Appeal from the 160th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-11-15624-H

                              MEMORANDUM OPINION
                      Before Justices Moseley, Bridges, and Lang-Miers
                                 Opinion by Justice Moseley
       Appellant has filed a motion to dismiss its appeal. In the motion, appellant states the

parties have settled their dispute and appellant no longer wishes to appeal the trial court’s

judgment. We grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                 /Jim Moseley/
                                                 JIM MOSELEY
                                                 JUSTICE
130654F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

INWENCO USA, INC., Appellant                          On Appeal from the 160th Judicial District
                                                      Court, Dallas County, Texas
No. 05-13-00654-CV         V.                         Trial Court Cause No. DC-11-15624-H.
                                                      Opinion delivered by Justice Moseley,
WENZHOLD L.P., Appellee                               Justices Bridges and Lang-Miers
                                                      participating.

    In accordance with this Court’s opinion of this date, we DISMISS the appeal. We
ORDER that each party bear its own costs of the appeal.


Judgment entered this 15th day of July, 2013.




                                                      /Jim Moseley/
                                                      JIM MOSELEY
                                                      JUSTICE




                                                –2–